Citation Nr: 0113985	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  95-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $5,890.00.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1940 to July 
1961.  He died in July 1968, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied waiver of overpayment of VA death pension 
benefits.  A review of the record reveals that a portion of 
the assessed overpayment has been recovered through the 
withholding of the appellant's death pension benefits.  
However, in accordance with Franklin v. Brown, 5 Vet. App. 
190 (1993), the Board will consider waiver of the entire 
overpayment in the calculated amount of $5,890.00.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the claim for 
waiver of recovery of overpayment of VA death pension 
benefits.  Therefore, the disposition of this issue will be 
held in abeyance pending further development by the RO, as 
requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, a death certificate discloses that the veteran 
died at age 54 in July 1968.  The following month, the 
appellant filed an Application for Dependency and Indemnity 
Compensation or Death Pension by a Widow or Child (VA Form 
21-534) with the RO in Seattle, Washington.  Therein, she 
reported no annual income, and indicated that the veteran did 
not have any children at the time of his death.  The RO 
awarded the appellant death pension benefits in September 
1968, and explained that her claim for VA death benefits was 
deferred pending the receipt of additional evidence.  A 
rating decision the following month denied service connection 
for the cause of the veteran's death.

In September 1971 correspondence, the appellant advised the 
Seattle RO that she was forced to discontinue employment due 
to illness.  Based on information from the appellant's Annual 
Income Questionnaire regarding her net countable income in 
1971, the RO granted an increased monthly pension in December 
1971.

In January 1973 correspondence, the Seattle RO advised the 
appellant that her monthly pension was increased effective 
January 1, 1972, based on no reported income.

In an August 1974 letter, the appellant informed the Seattle 
RO that she moved, and requested that her claims folder be 
transferred to the RO in Fort Harrison, Montana.

In March 1979, the Fort Harrison RO notified that appellant 
that she was eligible for greater monthly income assistance 
under the new improved pension program.  The appellant was 
advised that the amount of her pension depended on her income 
and net worth, and that of any dependent, and was notified 
that her failure to report all changes in income could result 
in the creation of an overpayment.

The RO granted the appellant an increased award of improved 
pension benefits in June 1980, and directed her to 
immediately report any change in income or the number of her 
dependents.

The RO granted the appellant another increase in death 
pension benefits in May 1981, and reiterated that she was 
required to report all changes in income and the number of 
her dependents.

Based on countable annual income of $940.00 from February 
1981 to February 1982, and no countable annual income 
thereafter, the RO amended the appellant's death pension 
award in January 1982.

In correspondence later that month, the RO reported that the 
appellant's recent income statement showed greater wage 
income than previously reported.  The RO explained that an 
overpayment of $861.70 had been created, and adjusted the 
appellant's death pension benefits to satisfy this debt.

In an August 1986 improved pension eligibility verification 
report, the appellant noted that she was not married and had 
no dependent children.  She reported no income or assets.

An August 1987 improved pension eligibility verification 
report notes that the appellant was not married and had no 
dependent children.  The appellant reported total wages from 
employment of $794.21 from July 1, 1986 to June 30, 1987, and 
no monthly income since that time.  She explained that she 
earned the $794.21 in wages while working on a part-time 
basis at a nursing home, but indicated that the facility 
"disbanded" in June 1987.

Based on this evidence, the RO amended the appellant's death 
pension award in August 1987.  Instructions which accompanied 
the notice of the awarded pension advised the appellant that 
the monthly rate was based on countable annual income of 
$794.00, and indicated that she should immediately report any 
change in income to avoid the creation of an overpayment.

In improved pension eligibility verification reports dated in 
July 1988, July 1989, and July 1990, the appellant indicated 
that she was not married and had no dependent children.  She 
reported no income or assets.

In August 1990 correspondence, the RO again advised the 
appellant that the amount of her pension depended on her 
income, and reiterated that she should report any change in 
income, net worth, marital status, or the number of 
dependents claimed.

In a July 1991 improved pension eligibility verification 
report, the appellant noted that she was not married and had 
no dependent children.  She reported no income or assets.

In correspondence later that month, the RO reminded the 
appellant that the amount of her pension depended on her 
income, and directed her to immediately report any change in 
income, net worth, marital status, or the number of 
dependents claimed.

A July 1992 improved pension eligibility verification report 
notes that the appellant was not married and had no dependent 
children.  She reported no income or assets.

In April 1994 correspondence, the RO notified the appellant 
of the retroactive termination of her death pension benefits 
effective June 1, 1992, based on her failure to submit an 
income statement by September 1, 1993.  The RO explained that 
the appellant's pension payments would be resumed if her 
income report was filed within two years of the termination 
date, and she remained eligible for the benefits.  The RO 
subsequently reported an overpayment of $5,890.00.

In a June 1994 improved pension eligibility verification 
report, the appellant explained that she was not married, and 
had one dependent child in her care.  She reported total 
wages of $4,968.00 from July 1, 1992 to June 30, 1993, and 
estimated total wages of $7,503.00 from July 1, 1993 to June 
30, 1994.  She reported no other income or assets, and 
indicated that she paid $850.00 in education expenses in 
1992.  In an attached statement, the appellant reported that 
her 17-year-old son was not the veteran's child.  She 
explained that it was "impossible to survive and support 
both of us without going back to work," and noted that she 
was currently employed as a Certified Nurse Assistant.  The 
appellant requested a waiver of overpayment of death pension 
benefits based on financial hardship, and asked the RO to 
consider her "efforts to become self-supporting and raise 
[her] child, whose father [was] 60 years old and disabled."

Consequently, the RO amended the appellant's death pension 
award later that month.  The RO advised the appellant that 
because her $7,503.00 annual income of from July 1, 1993 to 
June 30, 1994 exceeded the maximum annual rate of $5,106.00, 
her death pension benefits were discontinued effective July 
1, 1993.

In August 1994 correspondence, the appellant requested that 
the overpayment of death pension benefits be waived based on 
financial hardship.  She explained that she did not declare 
her son as a dependent because he was not the veteran's 
child.  The appellant related that her son's father was 
unable to provide any financial support because he was 60 
years old and physically disabled, and indicated that she was 
"forced to find employment" because she could not survive 
on her VA death pension benefits.  The appellant submitted a 
copy of her son's birth certificate, a list of prescription 
drug expenses, and copies of her pay statements.

In an attached financial status report, the appellant 
reported total monthly net income of $1,116.00, including a 
monthly gross salary of approximately $878.00, and $398.00 
per month in SSA benefits for her son.  Her total monthly 
expenses were $1,295.45, including $190.00 for rent or 
mortgage payment, $350.00 for food, $127.00 for utilities and 
heat, $278.45 for other living expenses, and $350.00 for 
monthly payments on installment contracts and other debts.  
The appellant reported total assets of $14,404.00, including 
$394.00 cash in the bank, $10.00 cash on hand, and an 
automobile valued at $14,000.00.

In a January 1995 decision, the Committee determined that the 
evidence of record showed that the appellant was at fault in 
the creation of the overpayment, and denied her request for 
waiver.  The Committee found that the appellant was free of 
fraud, misrepresentation or bad faith.  The appellant filed a 
notice of disagreement (NOD) with this decision the following 
month, and submitted a substantive appeal (VA Form 9) in May 
1995, perfecting her appeal.

As noted above, the most recent financial status report of 
record is dated in August 1994.  The record demonstrates that 
the claimant's representative completed the VA Form 646 in 
August 1995.  The case was certified to the Board in February 
2001.  The Board is unable to ascertain from the current 
record any explanation for the delay totaling over five years 
between the completion of the VA Form 646 and when the case 
was certified to the Board.  The Board must conclude, 
however, that in order to consider properly the standard of 
"equity and good conscience," the appellant should be 
provided an opportunity to submit a current financial status 
report.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should request that the 
appellant submit a complete and current 
financial status report.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure a current financial status report 
from the appellant.  If any development 
requested above has not been furnished, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After the development requested above 
has been completed, the Committee should 
reconsider the appellant's request for 
waiver of recovery of the overpayment of 
death pension benefits.  If the benefits 
sought are not granted, the appellant and 
her representative should be afforded a 
supplemental statement of the case that 
contains all relevant laws and 
regulations, including those pertaining 
to the computation of income and 
adjustment of awards based on income, and 
be afforded the applicable opportunity to 
respond.

The appellant is expressly advised that 
it is vital that she cooperate with the 
RO's request that she provide a current 
financial status report.  If she fails to 
cooperate with the development of this 
evidence, the lack of such evidence may 
be highly detrimental to her claim, which 
would be reviewed on the evidence of 
record.  The appellant is cautioned that 
failure to cooperate in the development 
of this information may lead the Board to 
conclude that such evidence would be 
against the claim.  Finally, she is 
advised that while the duty to assist is 
neither optional nor discretionary (See 
Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way 
street; nor is it a "blind alley."  She 
can not stand idle when his cooperation 
is requested.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  "The VA's 'duty' 
is just what it states, a duty to assist, 
not a duty to prove a claim with the 
veteran only in a passive role."  
Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted).

The case should then be returned to the Board for further 
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


